Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s filing dated October 18, 2019. 

Restrictions.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-3 and 11-33, drawn to a method for ameliorating arthritis or joint injury in a subject, the method comprising administering to the joint space of a knee of the subject from about 10 microg. to about 1000 microg. of N-(4-(2-methoxyethyl)-phenyl)-2-(methylsulfonamido)-benzamide, or a pharmaceutically acceptable salt, or solvate thereof.

Group II, claim(s) 6, drawn to a method of method for inducing differentiation of mesenchymal stem cells into chondrocytes in a subject, the method comprising administering to the joint space of a knee of the subject from about 10 microg. to about 1000 microg. of N-(4-(2-methoxyethyl)-phenyl)-2-(methylsulfonamido)-benzamide, or a pharmaceutically acceptable salt, or solvate thereof.

I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical feature in all groups is a composition containing as the active ingredient N-(4-(2-methoxyethyl)-phenyl)-2-(methylsulfonamido)-benzamide.  This element cannot be a special technical feature under PCT rule 13.2 because the element is shown in the prior art.  For example: Schultz et. al. (US 2016/0045514) describe the compound: N-(4-(2-methoxyethyl)-pheny!)-2-(methylsulfonamido)-benzamide (see page 131 compound 117 and page 45, right column, 4th compound from the top as a useful chemotherapeutic agent for the treatment of arthritis or joint injuries.

Inventorship Notice.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 4, 2021.